Citation Nr: 1737754	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  14-38 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral leg condition, based on substitution of the Appellant. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant	



ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to December 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

Unfortunately, the Veteran passed away during the pendency of this appeal. In May 2017, the RO determined that the Appellant, the Veteran's surviving spouse, was eligible to seek substitution regarding the Veteran's pending claim.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. §§ 3.1010, 20.1302 (2016). 

In June 2016, the Appellant testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing has been associated with the record.

In September 2016, the Veterans Benefit Administration denied service connection for the cause of the Veteran's death. The Appellant has not filed a notice of disagreement. As such, this issue is not on appeal before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.



REMAND

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

The Appellant contends that the Veteran's bilateral leg condition was related to his military service during the World War II Era. Specifically, the Appellant and her representative contend that the Veteran injured his legs while performing the vigorous duties of a parachute rigger. See Board hearing transcript at 3.  As a parachute rigger, the Veteran was required to perform multiple jumps. Id. The Appellant and her representative contend that the Veteran's bilateral leg edema could have been caused by a stress fracture or muscle strain related to the duties of a rigger. Id. 

A review of the Veteran's Separation Qualification Record confirms that the Veteran's military occupational specialty was initially a rigger, and later a clerk.

The Veteran's son submitted a statement regarding the Veteran's leg difficulties. The Veteran's son explained that his father, the Veteran, was not physically able to run or play sports with him, like his friends' fathers, because the Veteran would fall every time he tried to run. 

In June 2016, the Appellant testified that the Veteran would fall trying to run. She stated that the Veteran was a "man from the old days", who "suffered quietly." When the Appellant asked about the Veteran's leg condition, the Veteran expressed that, it was due his military service. See Board hearing transcript at 4.

Review of the Veteran's medical treatment records reveals that the Veteran was diagnosed with bilateral leg edema. Thus, the Board finds that a medical opinion is necessary to assist in determining the nature and etiology of the Veteran's bilateral leg condition prior to his death. See 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain a VA medical opinion for purpose of determining the etiology of the Veteran's bilateral leg condition. 

The examiner is requested to review the Veteran's file, including this remand, and must state in the examination report that the file has been reviewed. After a review of the record, the examiner should offer an opinion regarding the following:

Is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's bilateral leg condition was related to the Veteran's service. The Veteran must specifically consider the Veteran's military occupation as a rigger. 

A clear rationale for all opinions is requested and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. After the above development has been completed, adjudicate the claim. If the benefit sought on appeal remains denied, furnish the Appellant and her representative a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




